MAXW-~LL, J.
This is an action to recover commission for selling real estate. The plaintiff was the owner of a farm containing 240 acres, near Seward, and employed the defendan~ who was a land agent at Seward, to sell it. There is a dispute as to the price at which i1 was to be sold, the plaintiff say~ ing the price was $26 per acre, while the defendant cont~nds it was $2ó .per acre. The defendant advertised the land by description in his real estate papers, and claims to *11have pointed it out to a Mr. Nelson, who afterwards purchased it at $25 per acre. Mr. Nelson’s testimony is, that Mr. Cox did not point out the Anderson farm to him, but that he went to the house of a Mr. Smith, about two and one-half miles from Seward, and adjoining the' Anderson farm, and Mr. Smith informed him that the Anderson farm was for sale; that he had seen the advertisement of it in his (Cox’s) paper. “I says, how long ago, and he said a little in last week’s paper.” Nelson thereupon went to Mr. Anderson’s house and bought his farm at $25 per acre. The court below rendered judgment in favor of the defendant in error.
* The principal ground of error is, that the finding is against the weight of evidence. The case is peculiarly one for a jury to pass upon, as the principal question is the credibility of the witnesses.
But if we exclude the testimony of the plaintiff and defendant, still the testimony of Mr. Nelson shows that he was informed that the land in question was for sale through the advertisement of Mr. Cox. This was published at his own expense, and the testimony shows was the means by which the sale was effected. This is not denied, and cer- ■ tainly constitutes a strong equity in favor of Mr. Cox, whatever the contract may have been. There is no error in the record, and the judgment is affirmed.
Judgment affirmed.
The other judges concur.